Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl E. McAdoo appeals from the district court’s orders granting the Defen*646dants’ motions to dismiss his complaint alleging various civil rights violations related to the death and estate of his father. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McAdoo v. United, States, No. 1:14-cv-00239-MOC-DLH, 2015 WL 4757284 (W.D.N.C. Aug. 12, 2015; Apr. 4, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED